 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
 3   MARC B. KOENIGSBERG, State Bar No. 204265
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6107
 6    Fax: (916) 324-5567
      E-mail: Marc.Koenigsberg@doj.ca.gov
 7   Attorneys for Defendant
     California Department of Health Care Services
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   DELONDA K. COLEMAN,                                    2:18-cv-02497-MCE-AC
14                                           Plaintiff, STIPULATION RE:
                                                        PLAINTIFF’S DEPOSITION
15                 v.
                                                            [PROPOSED] ORDER THEREON
16   STATE OF CALIFORNIA,
     DEPARTMENT OF HEALTH CARE
17   SERVICES,
18                                        Defendant. Judge:               The Honorable
                                                                          Allison Claire
19                                                          Trial Date:   Not Set
                                                            Action Filed: September 13, 2018
20

21          In order to provide assurances to both parties that Plaintiff’s deposition will go forward on

22   the February 3, 2020, and not January 31 as proposed by Plaintiff:

23          THE PARTIES THROUGH THEIR RESPECTIVE COUNSEL HEREBY STIPULATE:

24          1.     Plaintiff will appear for her deposition on Monday, February 3, 2020, at 10:00 a.m.

25   The deposition will be held at Esquire Deposition Solutions, 2151 River Plaza Drive, #300,

26   Sacramento, California.

27

28
                                                        1
                         Stipulation Re: Plaintiff’s Deposition; [Proposed] Order Thereon (2:18-cv-02497-MCE-AC)
 1          2.      Unless produced previously, Plaintiff shall produce those documents that are
 2   within her custody, possession or control that are requested in the Notice of Continued Deposition
 3   of Plaintiff DeLonda Coleman, attached hereto as Exhibit A;
 4          3.      Plaintiff’s deposition shall proceed during normal business hours.
 5          4.      Promptly upon the issuance of the Court’s order approving this stipulation, DHCS
 6   will request its motion to compel be taken off calendar.
 7
     Dated: January 23, 2020                                 Respectfully submitted,
 8
                                                             BEESON TERHORST
 9

10                                                           /s/ Michael Terhorst – as authorized on
                                                             January 23, 2020
11
                                                             MICHAEL TERHORST
12                                                           Attorneys for Plaintiff
                                                             DeLonda K. Coleman
13

14
     Dated: January 23, 2020                                 Respectfully submitted,
15
                                                             XAVIER BECERRA
16                                                           Attorney General of California
                                                             KRISTIN M. DAILY
17                                                           Supervising Deputy Attorney General
18
                                                             /s/ Marc B. Koenigsberg
19
                                                             MARC B. KOENIGSBERG
20                                                           Deputy Attorney General
                                                             Attorneys for Defendant
21                                                           California Department of Health Care
                                                             Services
22

23

24

25

26

27

28
                                                         2
                          Stipulation Re: Plaintiff’s Deposition; [Proposed] Order Thereon (2:18-cv-02497-MCE-AC)
 1          Good cause appearing and based on the parties’ stipulation,
 2          1.     Plaintiff will appear for her deposition on Monday, February 3, 2020, at 10:00 a.m.

 3   The deposition will be held at Esquire Deposition Solutions, 2151 River Plaza Drive, #300,

 4   Sacramento, California.

 5          2.     Unless produced previously, Plaintiff shall produce those documents that are

 6   within her custody, possession or control that are requested in the Notice of Continued Deposition

 7   of Plaintiff DeLonda Coleman, attached hereto as Exhibit A;

 8          3.     Plaintiff’s deposition shall proceed during normal business hours.

 9          IT IS SO ORDERED.
10   Dated: January 24, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                         Stipulation Re: Plaintiff’s Deposition; [Proposed] Order Thereon (2:18-cv-02497-MCE-AC)
